Case 19-35506 Document 2 Filed in TXSB on 09/30/19 Page 1 of 1

United States Courts

 

 

Fill in this information to identify the case Southern District of Texas
FILED
Debtor name _AFGO Development Company, Inc.
United States Bankruptcy Court for the: Southern District of __ TX SEP 3 0 2019
(State) CQ) Check if this is an

Case number (if known):

 

David J. Bradley, Clerk of Coupmended filing

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 12/15

 

A list of creditors holding the 20 largest unsecured clalms must be filed in a Chapter 11 or Chapter 9 case. include claims which the debtor
disputes. Do not include claims by any person or entity who Is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

 

 

 

 

largest unsecured claims.
Name of creditor and complete Name, telephone number, and Nature of the claim Indicate if Amount of unsecured claim
malling address, including zip code = email address of creditor (for example, trade claim is {f the claim is fully unsecured, fill in only unsecured
contact debts, bank loans, contingent, — claim amount. If claim is partially secured, fill in
professional unliquidated, total claim amount and deduction for value of
services, and ordisputed collateral or setoff to calculate unsecured claim.
government
contracts)
Total claim, if Deduction for Unsecured
partially value of claim
secured collateral or
setoff
1 Mitchell Fitzhenry
430 Highway 6 South, Suite 100 3500.00 $0.00 $203,500.00
Houston, TX 77079 Loan $203,500
2 Provident Engineers, Inc.
9800 Centre Parkwa
Suite 120 Y Professional Svcs $71,960.56 $0.00 $71,960.56
Houston, TX 77036
3 Harrisburg Homes
: 8765 Spring Cypress Rd.
Suite L213 vpress Ra Contract EM $60,000.00 $0.00 $60,000.00
‘ Spring, TX 77379
4
§
6
7
8

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

 
